Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 7/22/2020.
2.	Claims 1-11 are pending in this application. Claim 1 is independent. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (EP 1 961 606 A2).

Regarding claim 1, Wu discloses an intelligent user manual system for vehicles (see paragraph [0001]; e.g., interactive assistance to user of vehicle), comprising:
a digital manual database stored in a vehicle computer (see paragraph [0032]);
a vehicle state acquiring module included in the vehicle computer (see paragraph [0032]);
an input module comprising a voice input device configured to receive a voice input of a user of the vehicle (see paragraphs [0013] and [0032]; e.g., voice input 24);
a recognition module communicatively connected with the input module and configured to recognize a query input by the user via the input module (e.g., voice recognition device 24);
a processor module communicatively connected with the recognition module, the digital manual database and a vehicle state acquiring module, the processor module configured to perform a checking operation in the manual database and to obtain a vehicle state related to an activated warning light of the vehicle from the vehicle state acquiring module based on the user’s query recognized by the recognition module and configured to prepare content in response to the user’s query (see paragraphs [0030] and [0032]); and
an output module communicatively connected with the processor module and configured to output content from the processor module to the user; wherein the input module and the output module share an in-vehicle screen (see figs 7-9).

Regarding claim 2, Wu discloses wherein the input module further comprises a user manual input interface (see paragraph [0032] and fig 3).

Regarding claim 3, Wu discloses wherein the input module is further configured to communicate with an intelligent electronic device in which a corresponding APP is installed (bluetooth).

Regarding claim 4, Wu discloses wherein the recognition module comprises a voice recognition software (e.g., voice recognition device 24).

Regarding claim 5, Wu discloses wherein the processor module is a module in the vehicle computer, or an individual module communicatively connected with the vehicle computer (see fig 2).

Regarding claim 6, Wu discloses wherein the output module comprises at least an audio output device (see fig 2).

Regarding claim 7, Wu discloses wherein the output module further comprises a video output device (see fig 2).

Regarding claim 8, Wu discloses wherein the output module is further configured to communicate with an intelligent electronic device in which a corresponding APP is installed so that the contents that have been obtained by the processor module can be transmitted to the user via the intelligent electronic device (bluetooth).

Regarding claim 9, Wu discloses wherein the processor module is configured to output information about a vehicle function that has been obtained from the manual database to the user via the output module (see paragraphs [0035]-[0039] and figs 6-8).

Regarding claim 10, Wu discloses wherein the processor module is configured to determine an action that the user shall take by checking the manual database, and to output the action that the user should take to the user via the output module (see paragraphs [0035]-[0039] and figs 6-8).

Regarding claim 11, Wu discloses wherein the manual database comprises one or more of text, picture, video and voice documents related with vehicle functions (see paragraphs [0035]-[0039] and figs 6-8).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Asakura et al (US-20110039236-A1).
Morris et al (US-20050216458-A1).
Hershey et al (US-20140279809-A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174